 Case 3:16-cv-01975-S Document 126 Filed 02/12/21              Page 1 of 2 PageID 2410



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 UNITED STATES OF AMERICA ex rel.                 §
 TINA HAIGHT,                                     §
                                                  §
                      Plaintiff-Relator,          §
                                                  §     Civil Action No. 3:16-CV-1975-S
 v.                                               §
                                                  §
 RRSA (COMMERCIAL DIVISION), LLC; et              §
 al.,                                             §
               Defendants.                        §


                       ENTRY OF APPEARANCE ON BEHALF OF
                        DEFENDANT RONALD SCOTT NICHOLS

       COME NOW Ryan M. Kunhart, Heather S. Voegele Anson and Gretchen L. McGill of

Dvorak Law Group, LLC and hereby enter their appearance as counsel of record for Defendant

Ronald Scott Nichols in the above-captioned matter.

       Dated this 12th day of February, 2021.

                                           Respectfully submitted,

                                           DVORAK LAW GROUP, LLC

                                           By: /s/ Gretchen L. McGill
                                                 Ryan M. Kunhart
                                                 State Bar No. 24107403
                                                 Heather S. Voegele Anson (pro hac vice)
                                                 hvoegele@ddlawgroup.com
                                                 Gretchen L. McGill (pro hac vice)
                                                 gmcgill@ddlawgroup.com
                                                 9500 W. Dodge Rd., Ste. 100
                                                 Omaha, NE 68132
                                                 Telephone: (402) 934-4770
                                                 Telecopier: (402) 933-9630

                                                 ATTORNEYS FOR DEFENDANT
                                                 RONALD SCOTT NICHOLS
 Case 3:16-cv-01975-S Document 126 Filed 02/12/21               Page 2 of 2 PageID 2411



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 12th day of February, 2021, the foregoing
document was electronically filed with the Clerk of the Court using the EDMS system, which sent
notification of said filing to all counsel of record.


                                           /s/ Gretchen L. McGill
                                           Gretchen L. McGill




                                              2
